DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Some of the specification appears to be idiomatic English. For example, the specification recites in numerous places ‘rotating the worm with an axis of the worm as the center.’  This is unclear as the axis does not cause rotation. The worm is rotated about its central longitudinal axis.  Also, the term ‘switchably’ is used throughout and unclear. What is switching? These are just a couple examples, but Applicant must thoroughly review and clarify the idiomatic language. 
In addition there are movements designated with double arrows like P, Y, L, are these axis movements?  This is unclear as to the axial, linear, transferring, inserting, retracting, swinging and switchably advancing and retreating movements/directions discussed in the specification in relation to the axis of the worm, pressure contact roll, etc.  This needs clarifying in order to fully understand the movements during polishing.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims appear to use idiomatic English causing clarity problems. 
Claim 1, line 2, ‘rotating the worm with an axis of the worm as the center’ is unclear.  The axis doesn’t rotate the worm. The worm is rotated about the central longitudinal axis of the worm. Line 3, ‘when polishing’ is an alternative limitation that does not positively recite this step. Therefore, the first step is alternative and everything following is alternative with limitations that do not have to be met since if the tooth face of a bottom land is not be polished, then the other limitations do not follow positively.  Perhaps the preamble should recite ‘A worm polishing method for polishing a tooth face of a bottom land of the worm with a polishing tape, the method comprising the steps of:.’ Line 3 ‘when’ should be changed to ‘for.’ The three ‘a’s should be ‘the’s.
	Line 5, how is the tape ‘transferred?’ Is it moved in a certain direction? Is it moved from roller to roller? This is unclear. Is the ‘inserting and retracting’ done while the tape is ‘transferring?’ Or is this the ‘transferring step?’ Does the inserting and retracting follow a specific axis? Line 9 recites ‘transferred.’ Is this the same as transferring of line 5? Or different? Is this part of the inserting and retracting step? 
	The entire claim, in light of the specification, is unclear as to the movements. What are the axial, linear, transferring, inserting, retracting, swinging and switchably advancing and retreating movements/directions recited in relation to the axis of the worm, pressure contact roll, etc.  This needs clarifying in order to fully understand the movements during polishing.
	The linear swinging step is unclear as to direction with respect to the worm central axis or the contact roll. ‘tangential direction orthogonal to rotation axis’ can be horizontal or vertical, both are orthogonal. In addition, ‘swinging’ is unclear. Is the swinging continuous? Is it a one time swing? How is the tape ‘bent into a V?’ The last two lines of paragraph 3 are totally unclear.  Is the top edge face and tapered edge part of the roll or workpiece? What exact edges are these? How does one edge have a pair of slant edge faces? 
The ‘switachably advancing and retracting’ is unclear, again, to the exact direction with respect to the worm or roll. Also is the ‘switchably’ done once or continuously during polishing? What is ‘switchably pressure contacting?’ Is the pressure being ‘switched?’ How? Are the slant edge faces and tapered peripheral edge part of the roll or worm? The phrase ‘to each of one tooth face…’ is unclear. What is that refereeing to? The pressure contacting step?
The step of ‘moving the polishing tape in axial direction of worm’ is referring to a previous step or something different? 
The phrase ‘moving speed of tape’ is unclear. Which movement has a speed synchronized? There are three different moving steps of the belt, which one has a speed? How are these speeds ‘corresponding’ to a lead of the bottom land? This is totally unclear. What is the synchronization based on? How does the ‘lead’ affect this?
The step of ‘polishing the two tooth faces’ is unclear as only ‘one tooth face’ has been recited. This lacks antecedent basis. ‘The rotation of the polishing tape’ lacks antecedent basis. The last paragraph is unclear as these specific movements do not have clearly defined directions with respect to the worm or roll. 
	Claims 2-6 have similar problems, too numerous to mention each one.  The entire set of claims need to be carefully reviewed and corrected.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices of polishing a workpiece with polishing tape.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
July 10, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723